                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              NO. 3:20-cv-271-GCM

                                              )
ANTHONY POMPEY,                               )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )               ORDER
                                              )
FIFTH THIRD BANK, N.A.,                       )
                                              )
                      Defendant.              )

       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Karen S. Hockstad (Doc. No. 5), which was filed May 26, 2020.

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

       In accordance with Local Rule 83.1(B), Ms. Hockstad is admitted to appear before this

court pro hac vice on behalf of Defendant Fifth Third Bank, N.A..

       IT IS SO ORDERED.




                               Signed: June 4, 2020




         Case 3:20-cv-00271-GCM Document 9 Filed 06/05/20 Page 1 of 1
